El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En 24 de junio de 1937 esta Corte Suprema confirmó la sentencia dictada por la Corte de Distrito de Bayamón en el caso de Agapito Díaz v. Victoriana Ramos et al., declarando con lugar el desahucio (51 D.P.R. 822). La corte inferior aprobó el memorándum de costas del demandante, por la suma de $262.20. Los demandados apelaron.
El demandante apelado solicita ahora la desestimación del recurso por el fundamento de que en el “Certificado de Noti-ficación por Correo,” que aparece al pie del escrito de apela-ción, no se ha hecho constar que se pagó franqueo alguno por *548los apelantes o por su abogado, por el envío de la copia del escrito de apelación, según lo requiere el Artículo 296 del Có-digo de Enjuiciamiento Civil.
 El certificado en cuestión dice así:
“CERTIFICADO DE NOTIFICACIÓN POR CORREO.-CERTIFICO: Que con esta fecba, 20 de diciembre del año 1937, remití por correo, desde la oficina de correos de Bayamón, una copia en carbón, fiel y exacta del presente escrito de apelación, o del precedente escrito de apela-ción, a los abogados del demandante Bubón y Ocboteco, dirigido dicbo pliego al Ledo. Félix Ocboteco, abogado de récord de este caso. Y afirmo que, entre Bayamón, donde yo resido y la ciudad de San Juan, Edificio Ocboa, a donde dicbo pliego iba dirigido, existe un servicio regular y diario de correo. Bayamón, P. R., a 20 de diciembre del año 1937. (Fdo.) L. Santiago Carmona, abo-gado de los demandados.”
En su oposición a que se desestime el recurso, el apelante admite que es cierto que en el certificado de notificación no se hizo constar que el pliego depositado en el correo llevaba el franqueo correspondiente, pero alega que el hecho es que el pliego conteniendo la notificación fué depositado y certificado en el correo de Bayamón, pagando el correspondiente fran-queo y exigiéndose recibo; y que dicho pliego fué recibido y el recibo firmado por “Dubón & Ochoteco,” firma de la que forma parte el abogado Félix Ochoteco, a quien iba dirigido el sobre, como abogado de la demandante. Y en apoyo de esas manifestaciones, hechas bajo juramento, el apelante pre-senta una tarjeta del correo que dice:
“Post Office Department. — Official Business. Registered Article. —No. 511.' — Return to Ledo. L. Santiago Carmona. — Box 364, Post Office at Bayam'ón, State, P. R.
“Return Receipt. Received from tbe Postmaster tbe Registered or Insured Article, tbe original number of wbicb appears on tbe face of this card. (Signed) Dubón & Ocboteco. Date of delivery, 12/21/37.”
*549La parte apelada no ha negado en ningún momento haber recibido la notificación del escrito de apelación. Descansa sn moción en el admitido defecto del Certificado de Notifica-ción por correo arriba transcrito y cita en sn apoyo las reso-luciones de esta corte en Roig Commercial Bank v. Sucesíón Lugo, 34 D.P.R. 155, y Fontánez v. Sucesión Buxó, 34 D.P.R. 709.
Arguye el apelante que habiéndose acreditado con el recibo suscrito por Dubón & Ochoteco que la notificación del escrito de apelación llegó a su destino, es aplicable la jurisprudencia sentada por esta Corte Suprema en Rondón v. Mollfulleda, 16 D.P.R. 171, Bravo v. Martínez Hermanos, 31 D.P.R. 483, Muñoz v. Santana, 34 D.P.R. 341, y A. Alvarez & Hnos. v. Alamo, 36 D.P.R. 54, en cuyos casos se sostuvo que el hecho de no aparecer del récord que el escrito de apelación fué noti-ficado al apelado o a su abogado no es motivo para desestimar el recurso cuando aportada prueba álmñ%de sobre tal notifica-ción, dicha prueba es suficiente para concluir que la notifica-ción fué hecha.
En los casos citados por el apelado (34 D.P.R. 155 y 34 D.P.R. 709, la parte apelante no ofreció prueba alguna para subsanar el defecto en el certificado de notificación por correo y acreditar que la notificación había sido hecha. En el pre-sente caso, la prueba ofrecida por la parte apelante y no im-pugnada por el apelado es, a nuestro juicio, suficiente para establecer el hecho de que la parte apelada fué debidamente notificada con copia del escrito de apelación. Y ése es el hecho esencial para que esta Corte adquiera jurisdicción.

La moción de desestimación debe ser declarada sin lugar.

El Juez Asociado Señor Córdova Dávila no intervino.